DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/502,528 filed on 10/15/21 with effective filing date 5/11/2020. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-8 & 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2018/0241998 A1 in view of Salehifar et al. US 2020/0366935 A1.
Per claims 1, 14, 17 & 20, Chen et al. a method of processing video data, comprising: determining, for a conversion between a block of a video and a bitstream representation of the video (para: 157 & 178, e.g. video encoder 20 and video decoder 30 may apply decoder-side motion vector derivation (DMVD) for merge mode of bi-prediction; the video coder may selectively apply DMVD to partial sets of MV candidates according to coded information, such as motion information, pixel information, block size, and so on), only one of first information related to a first coding mode and second information related to a second coding mode being included in the bitstream (para: 136-137, e.g. video encoder 20 may compare the two matching modes (bilateral matching and template matching) are both checked for a CU by using RD cost selection; video encoder 20 may select the mode leading to the minimal RD cost, and further compare the RD cost for this mode to costs for other CU modes), and performing the conversion based on the determining (para: 154, e.g. BIO is applied to all bi-directional predicted blocks when the two predictions are from different reference pictures; when LIC is enabled for a CU, BIO is disabled).
Chen et al. fails to explicitly disclose wherein in the first coding mode, prediction samples are derived based on performing a matrix vector multiplication operation, and wherein in the second coding mode, differences between quantized residuals derived with an intra prediction of the block and predictors of the quantized residuals are presented in the bitstream.
Salehifar et al. however in the same field of endeavor teaches wherein in the first coding mode, prediction samples are derived based on performing a matrix vector multiplication operation (para: 128 & 131, e.g. the transform coefficients for the target block may be derived by transforming the residual samples for the target block by the transformer 122 of the encoding apparatus 100; the transform coefficients for the target block may be transferred to the inverse transformer of the decoding apparatus 200; the primary transform coefficients for the target block may be derived when the transform coefficients is multiplied by the reduced inverse transform matrix), and wherein in the second coding mode, differences between quantized residuals derived with an intra prediction of the block (para: 96, e.g. in the NSST, a transform kernel (or transform core, transform type) may be selected mode-dependently; here, the mode may include an intra-prediction mode and/or an inter-prediction mode) and predictors of the quantized residuals are presented in the bitstream (para: 105 & 109, e.g. when the secondary transform is omitted as described above, the (primary) transform coefficients, which are outputs of the primary (separable) transform, may be derived as quantized transform coefficients through the quantizer as described above and may be encoded and signaled to the decoding apparatus and delivered to the dequantizer/inverse-transformer in the encoding apparatus).
Therefore, in view of disclosures by Salehifar et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Chen et al. and Salehifar et al. in order to enable performing the simplified inverse transform based on the simplified inverse transform matrix and the non-square matrix so as to enhance video coding efficiency. 
Per claim 2, Salehifar et al. further teaches the method of claim 1, wherein in the second coding mode, a transform operation is skipped (para: 95-96, e.g. in the NSST, a transform kernel (or transform core, transform type) may be selected mode-dependently; hypercube-givens transform (HyGT) or the like may be used for calculation of secondary transform to reduce calculation complexity of the NSST).
Per claim 3, Salehifar et al. further teaches the method of claim 2, wherein in the second coding mode, prediction samples are derived based on a horizontal intra coding mode or a vertical intra coding mode (para: 95, e.g. transform coefficient vector may be derived through Equation 3, and may be re-organized as 4.times.4 blocks through a scan order (horizontal, vertical, diagonal, etc.)).
Per claim 4, Salehifar et al. further teaches the method of claim 3, wherein in the second coding technique, differences between quantized residuals and predictors of the quantized residuals are represented in the bitstream using a pulse coding modulation representation (para: 50, e.g. the entropy-encoded information may be transmitted or stored in unit of a network abstraction layer (NAL) in a bit stream form; the bitstream may be transmitted via a network or be stored in a digital storage medium. Here, the network may include a broadcasting network or a communications network).
Per claim 5, Salehifar et al. further teaches the method of claim 1, wherein in response to the second information being included in the bitstream, the first information is excluded from the bitstream  (para: 105 & 109, e.g. when the secondary transform is omitted as described above, the (primary) transform coefficients, which are outputs of the primary (separable) transform).
Per claim 6, Salehifar et al. further teaches the method of claim 5, wherein the first coding mode is not applied to the block  (para: 105 & 109, e.g. when the secondary transform is omitted as described above, the (primary) transform coefficients, which are outputs of the primary (separable) transform.
Per claim 7, Chen further discloses the method of claim 1, wherein only one of the first coding technique or the second coding technique is applicable to the block (para: 136-137, e.g. video encoder 20 may compare the two matching modes (bilateral matching and template matching) are both checked for a CU by using RD cost selection; video encoder 20 may select the mode leading to the minimal RD cost, and further compare the RD cost for this mode to costs for other CU modes).
Per claim 8, Chen further discloses the method of claim 1, wherein the first coding code includes multiple types, and which type to be used is determined without constructing a candidate list (para: 98, e.g. motion compensation unit 44 may determine whether or not to use one or more motion vectors of derived motion information, e.g., based on whether the motion vectors are similar to other motion vector candidates in a motion vector candidate list for a current block).
Per claim 12, Chen et al. further discloses the method of claim 1, wherein the conversion includes encoding the block into the bitstream (para: 157 & 178, e.g. video encoder 20 and video decoder 30 may apply decoder-side motion vector derivation (DMVD) for merge mode of bi-prediction; the video coder may selectively apply DMVD to partial sets of MV candidates according to coded information). 
Per claim 13, Salehifar et al. further teaches the method of claim 1, wherein the conversion includes decoding the block from the bitstream (para: 105 & 109, e.g. when the secondary transform is omitted as described above, the (primary) transform coefficients, which are outputs of the primary (separable) transform, may be derived as quantized transform coefficients through the quantizer as described above and may be encoded and signaled to the decoding apparatus).
Per claims 15 & 18, Salehifar et al. further teaches the apparatus of claim 14, wherein in the second coding mode, a transform operation is skipped, wherein in the second coding mode, prediction samples are derived based on a horizontal intra coding mode or a vertical intra coding mode (para: 95, e.g. transform coefficient vector may be derived through Equation 3, and may be re-organized as 4.times.4 blocks through a scan order (horizontal, vertical, diagonal, etc.)), and wherein in the second coding technique, differences between quantized residuals and predictors of the quantized residuals are represented in the bitstream using a pulse coding modulation representation (para: 50, e.g. the entropy-encoded information may be transmitted or stored in unit of a network abstraction layer (NAL) in a bit stream form; the bitstream may be transmitted via a network or be stored in a digital storage medium. Here, the network may include a broadcasting network or a communications network).
Per claims 16 & 19. The apparatus of claim 14, wherein in response to the second information being included in the bitstream, the first information is excluded from the bitstream (para: 105 & 109, e.g. when the secondary transform is omitted as described above, the (primary) transform coefficients, which are outputs of the primary (separable) transform), and the first coding mode is not applied to the block (para: 105 & 109, e.g. when the secondary transform is omitted as described above, the (primary) transform coefficients, which are outputs of the primary (separable) transform.
Allowable Subject Matter
6.	Claims 9-11, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chien et al. US 10,462,462 B2, e.g. Coding a motion vector difference (MVD) during an inter-prediction process. Example techniques may include determining a particular coding and/or signaling method for an MVD from among two or more MVD coding and/or signaling techniques.
	Ye et al. US 2020/0221122 A1, e.g. A prediction difference may be calculated and may be used to determine the similarity between the two prediction signals. The CU may be reconstructed based on the similarity. 
	Brown et al. US 2009/0196344 A1, e.g. a method and apparatus for performing transcoding between bitstreams coded by hybrid video codecs which uses fewer resources than decoding/decompressing the original bitstream and recoding/recompressing it to the second format

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Irfan Habib/Examiner, Art Unit 2485